Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 11/17/2020. 
Claims 1-5 are pending. 
Claims 1 and 3 are independent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Igarashi et al. (US 2013/0234642).

Re claim 1, Igarashi teaches (Figures 1-2) a motor drive device which drives a motor (1a) to which a load is connected, the motor drive device comprising:
a position command generator (host controller not shown) which generates a position command corresponding to a target position of the motor (p.sub.ref; para 26);
(111) which includes one or more stages of damping filters (Fig. 1), the damping filter unit applying, to the position command (p.sub.ref), a damping filter (121) determined from among the one or more stages of the damping filters based on a model parameter corresponding to a model of a device including the load and the motor (para 34), and outputting a filtered position command (p.sub.a) to which the damping filter (121) has been applied, the one or more stages of the damping filters reducing vibration of the device (para 34-35);
a servo controller (112) which gives a torque command (T.sub.B) to the motor based on the filtered position command (para 34);
a low-pass filter unit (H(s)) which removes a frequency component higher than or equal to a predetermined cutoff frequency (para 41);
a parameter estimation unit which estimates the model parameter from a rotational speed of the motor and the torque command which have passed through the low-pass filter unit (para 43-44); and
a vibration determination unit (122) which determines presence or absence of vibration in the device (para 32).

Re claim 2, Igarashi teaches the motor drive device according to claim 1, wherein the parameter estimation unit includes an intermediate torque estimation unit which estimates an intermediate torque by using the rotational speed of the motor and the model parameter estimated by the parameter estimation unit (para 28), and
the vibration determination unit determines the presence or the absence of the vibration in the model by using the intermediate torque, the torque command, and the model parameter estimated by the parameter estimation unit (para 28).

Re claim 3, Igarashi teaches (Figures 1-2) a servo adjustment method performed by a motor drive device which drives a motor (1a) to which a load is connected, 
wherein the motor drive device includes:
a position command generator (host controller not shown) which generates a position command corresponding to a target position of the motor (p.sub.ref; para 26);
a damping filter unit (111) which includes one or more stages of damping filters (Fig. 1), the damping filter unit applying, to the position command (p.sub.ref), a damping filter (121) determined from among the one or more stages of the damping filters based on a model parameter corresponding to a model of a device including the load and the motor (para 34), and outputting a filtered position command (p.sub.a) to which the damping filter (121) has been applied, the one or more stages of the damping filters reducing vibration of the device (para 34-35),
the servo adjustment method, comprising:
positioning the load based on the position command generated by the position command generator, when i stage of damping filter among the one or more stages of the damping filters is set (para 26), i being greater than or equal to 0 (para 26);
estimating the model parameter from a rotational speed of the motor (para 43-44) and the torque command to which a low-pass filter has been applied (H(s); para 41), assuming that the model is a two-inertia system (para 43-44);
determining presence or absence of a vibration component of an (i+1)th inertia system in the model (para 32); and
activating an (i+1)th stage damping filter and setting the model parameter estimated, when the vibration component of the (i+1)th inertia system has been determined to be present in the determining (para 32),
(para 32).

Re claim 4, Igarashi teaches the servo adjustment method according to claim 3, wherein, in the estimating, an intermediate torque is estimated by using the rotational speed of the motor and the model parameter estimated in the estimating (para 28), and
in the determining, the presence or the absence of the vibration in the model is determined by using the intermediate torque, the torque command, and the model parameter estimated in the estimating (para 28).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2013/0234642) as applied to claim 3 above, and further in view of Ishii et al. (US 2016/0291551).

Re claim 5, Igarashi teaches the servo adjustment method according to claim 3, further comprising:
but fails to explicitly teach reducing a cutoff frequency of the low-pass filter,

Ishii teaches (Figure 1) reducing a cutoff frequency of the low-pass filter (para 47),
wherein the estimating and the reducing are repeated (para 47), and the model parameter estimated when the cutoff frequency is lower than or equal to a resonance frequency of the model estimated in the estimating is applied to the (i+1)th stage damping filter (para 47).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Igarashi with that taught by Ishii to provide a parameter setting method and a parameter setting apparatus for a positioning apparatus which allow the frequency band to be removed by the damping filter to be reset to a proper value corresponding to a handled object quickly without using a trial-and-error method (see Ishii, para 12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846